Filed 1/15/21 P. v. Gomez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C091747

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF 19-3474)

           v.

 ROBERT CURTIS GOMEZ,

                    Defendant and Appellant.




         Appointed counsel for defendant Robert Curtis Gomez filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124-125.)
                         FACTUAL AND PROCEDURAL BACKGROUND
         Defendant placed his hand on the minor victim’s bare vagina. Defendant was
charged with one count of committing a lewd or lascivious act on a child under the age of


                                                             1
14 in violation of Penal Code section 288, subdivision (a).1 The amended information
alleged three enhancements: a prior conviction under section 288, subdivision (a), and
within the meaning of section 667.61, subdivision (d)(1); three prior “strikes” as
described in section 667, subdivision (d); and a prior serious felony conviction within the
meaning of section 667, subdivision (a)(1). Pursuant to a negotiated plea agreement,
defendant pleaded no contest to the charged offense and admitted that he had incurred a
prior strike on August 18, 1995, which doubled his sentence under section 667,
subdivision (e)(1), and which further enhanced his sentence as a habitual criminal under
section 667, subdivision (a)(1). The plea agreement provided for an aggregate term of 21
years. In exchange for defendant’s no contest plea, the remaining enhancement
allegations were dismissed.
       At a hearing on March 5, 2020, defendant argued that his attorney had not
adequately advised him before entry of the plea and asked the court to impose a sentence
other than that specified in the plea agreement. The court held a confidential hearing
pursuant to People v. Marsden (1970) 2 Cal.3d 118, after which it declined to appoint
new counsel for the purpose of filing a motion to withdraw the plea.
       The trial court sentenced defendant to the stipulated term of 21 years in state
prison on count 1. It also ordered defendant to pay a criminal conviction assessment of
$30 (Gov. Code, § 70373), a court operations assessment of $40 (§ 1465.8), and a
restitution fine of $300 (§ 1202.4, subd. (b)), with an additional $300 parole revocation
restitution fine, which was stayed pending successful completion of parole (§ 1202.45).
The court awarded custody credits in the amount of 290 days (253 actual and 37
conduct).
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.


1      Undesignated statutory references are to the Penal Code.

                                             2
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.



                                                         KRAUSE                 , J.



We concur:



      ROBIE                  , Acting P. J.




      HOCH                   , J.




                                              3